
	

113 HR 4583 IH: SSI Savers Act of 2014
U.S. House of Representatives
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4583
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Ms. Tsongas (for herself, Mr. Petri, Mr. Ellison, Mr. Langevin, Ms. Schwartz, Mr. McGovern, Mr. Enyart, Mr. O’Rourke, and Ms. Shea-Porter) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To modify certain requirements for countable resources and income under the Supplemental Security
			 Income program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the SSI Savers Act of 2014.
		2.Increase in resource limits; inflation adjustment
			(a)Increase in resource limitsSection 1611(a)(3) of the Social Security Act (42 U.S.C. 1382(a)(3)) is amended—
				(1)in subparagraph (A)—
					(A)by striking and the last place it appears; and
					(B)by inserting , and to $8,250 on January 1 of the first calendar year that begins after the date of the enactment
			 of the SSI Savers Act of 2014 before the period; and
					(2)in subparagraph (B)—
					(A)by striking and the last place it appears; and
					(B)by inserting , and to $5,500 on January 1 of the first calendar year that begins after the date of the enactment
			 of the SSI Savers Act of 2014 before the period.
					(b)Inflation adjustmentSection 1611(a)(3) of such Act (42 U.S.C. 1382(a)(3)) is amended by adding at the end the
			 following:
				
					(C)Adjustment for inflation
						(i)In generalWhenever dollar amounts in effect under paragraphs (1)(A) and (2)(A) of this subsection are
			 increased by a percentage under section 1617, each of the dollar amounts
			 in effect under this paragraph shall be increased by the same percentage,
			 and rounded to the closest multiple of $100.
						(ii)RequirementEach adjustment under clause (i) shall be based on the unrounded amount for the prior 12-month
			 period..
			3.Limited exclusion from resources of certain deferred compensation and education savings
			 arrangementsSection 1613 of the Social Security Act (42 U.S.C. 1382b) is amended—
			(1)in subsection (a)—
				(A)in paragraph (16), by striking and at the end;
				(B)in paragraph (17), by striking the period and inserting a semicolon; and
				(C)by inserting after paragraph (17) the following:
					
						(18)if the individual is not described in section 1611(e)(1)(B) of this Act, the value of any assets in
			 a plan, contract, or account, annuity, or trust described in section
			 401(a), 403(a), 403(b), 408, 408A, 414(d), 457(b), or 501(c)(18) of the
			 Internal Revenue Code of 1986, any retirement program or account included
			 in any successor or similar provision that may be enacted and determined
			 to be exempt from tax under the Internal Revenue Code of 1986, and any
			 other retirement plan, contract, account, annuity, or trust, as determined
			 in the sole discretion of the Commissioner, except that if the individual
			 has attained 65 years of age, the total amount excluded under this
			 paragraph shall not exceed—
							(A)$54,000 (or, if greater, the amount determined under subsection (f) of this section) if the
			 individual does not have an eligible spouse; or
							(B)$80,750 (or, if greater, the amount determined under such subsection (f)) if the individual has an
			 eligible spouse; and
							(19)if the individual has not attained 65 years of age, the value of—
							(A)any funds in a qualified tuition program (as defined in section 529 of the Internal Revenue Code of
			 1986) or in a Coverdell education savings account (as defined in section
			 530 of such Code);
							(B)any other education program, contract, or account, as determined in the sole discretion of the
			 Commissioner; and
							(C)any individual development account established pursuant to the Assets for Independence Act or
			 section 333B of the Consolidated Farm and Rural Development Act, or under
			 an individual development account program funded and administered by a
			 Federal or State agency or by an organization described in section
			 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation
			 under section 501(a) of such Code, as determined in the sole discretion of
			 the Commissioner.; and
				(2)by adding at the end the following:
				
					(f)Adjustment for inflation
						(1)In generalWhenever dollar amounts in effect under paragraphs (1)(A) and (2)(A) of section 1611(a) are
			 increased by a percentage under section 1617, each of the dollar amounts
			 in effect under subsection (a)(18) of this section shall be increased by
			 the same percentage, and rounded to the closest multiple of $100.
						(2)RequirementEach adjustment under paragraph (1) shall be based on the unrounded amount for the prior 12-month
			 period..
			4.Income rules applicable to certain deferred compensation arrangements
			(a)Imputation of income in certain casesSection 1612 of the Social Security Act (42 U.S.C. 1382a) is amended by adding at the end the
			 following:
				
					(c)Imputation of income from certain deferred compensation arrangements(1)If the aggregate value of the assets described in section 1613(a)(18) of an eligible individual who
			 has attained 65 years of age and is not described in section 1611(e)(1)(B)
			 exceeds—
							(A)$10,750 (or, if greater, the amount determined under paragraph (2) of this subsection) if the
			 individual does not have an eligible spouse; or
							(B)$16,250 (or, if greater, the amount determined under such paragraph (2)) if the individual has an
			 eligible spouse,but does not exceed the dollar amount in effect with respect to the individual under section
			 1613(a)(18), the assets shall be considered income in an amount equal to
			 the annuity value of the assets (as determined under regulations of the
			 Commissioner of Social Security).(2)
							(A)Whenever dollar amounts in effect under paragraphs (1)(A) and (2)(A) of section 1611(a) are
			 increased by a percentage under section 1617, each of the dollar amounts
			 in effect under paragraph (1) of this subsection shall be increased by the
			 same percentage, and rounded to the closest multiple of $100.
							(B)Each adjustment under paragraph (1) shall be based on the unrounded amount for the prior 12-month
			 period..
			(b)Exclusion of one-Third of distributionsSection 1612(b) of such Act (42 U.S.C. 1382a(b)) is amended—
				(1)by striking and at the end of paragraph (25);
				(2)by striking the period at the end of paragraph (26) and inserting ; and; and
				(3)by adding at the end the following:
					
						(27)one-third of the value of any assets described in section 1613(a)(18) distributed to such
			 individual (or such spouse)..
				5.Elimination of requirement that SSI recipients apply for periodic payments from certain deferred
			 compensation arrangementsSection 1611(e)(2) of the Social Security Act (42 U.S.C. 1382(e)(2)) is amended by inserting (other than payments from a plan, contract, account, annuity, or trust referred to in section
			 1613(a)(18)) after section 1612(a)(2)(B).
		6.Effective dateThe amendments made by this Act shall apply to benefits for calendar months beginning after the
			 date of the enactment of this Act.
		
